Citation Nr: 0012303	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  00-08 792	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had service from September 1941 to November 1945 
and from September 1950 to April 1952.



FINDINGS OF FACT

1.  In March 1991, the Board denied entitlement to service 
connection for multiple sclerosis.  Notice of disagreement 
leading to that decision was received in June 1990.  

2.  In December 1991, the attorney and veteran entered into a 
fee agreement, which was modified in September 1999.

3.  In March 1992, the Court vacated the Board's 1991 
decision and remanded the matter for readjudication.  

4.  In July 1992, the Board determined that new and material 
evidence had not been submitted to reopen the veteran's claim 
and denied the appeal.  In November 1993, the Court reversed 
the Board's 1992 determination, declaring that new and 
material evidence had been submitted to reopen the service 
connection claim, and remanded the matter for de novo 
adjudication.  

5.  Subsequent to a 1994 Board remand, on February 26, 1997, 
the RO granted service connection for multiple sclerosis, 
rated at 30 percent, effective February 22, 1990.  In 
February 1997, the Board granted eligibility for payment of 
attorney fees associated with the foregoing.  

6.  In August 1997, the veteran filed notice of disagreement 
with the assigned evaluation.  In February 1998, the RO 
amended the assigned rating and awarded a 40 percent rating 
for residuals of multiple sclerosis, resulting in decreased 
field of vision.  In July 1998, the attorney received fees 
associated with the increased rating from 30 to 40 percent 
for multiple sclerosis, resulting in decreased field of 
vision.

7.  In November 1998, the RO received the veteran's 
application for individual unemployability.  

8.  By a September 21, 1999, rating action, the 40 percent 
evaluation for decreased field of vision resulting from 
multiple sclerosis was increased to 70 percent, effective 
March 3, 1999, and entitlement to individual unemployability 
was granted, effective February 22, 1990.  

9.  Prior to September 1999 no final Board decision had been 
rendered for the claim of individual unemployability and 
prior to November 1998 the issue of entitlement to individual 
unemployability was not reasonably raised by the veteran or 
evidence submitted.  The claim was initially raised by VA 
application received in November 1998.

10.  A final Board decision has not been rendered for the 
claim of entitlement to an increased rating in excess of 40 
percent for residuals of multiple sclerosis, decreased visual 
fields.  


CONCLUSIONS OF LAW

1.  The criteria for eligibility for payment of attorney fees 
have not been met for the grant of entitlement to individual 
unemployability, effective February 22, 1990.  38 U.S.C.A. § 
5904(c)(1) (West & Supp. 1999); 38 C.F.R. § 20.609(c)(1) 
(1999).

2.  The criteria for eligibility for payment of attorney fees 
have not been met for the grant of entitlement to an 
increased rating to 70 percent for residuals of multiple 
sclerosis, decreased visual fields, effective March 3, 1999.  
38 U.S.C.A. § 5904(c)(1) (West & Supp. 1999); 38 C.F.R. § 
20.609(c)(1) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The Board of Veterans' Appeals (Board) denied the veteran's 
claim of entitlement to service connection for multiple 
sclerosis in December 1982, April 1984, June 1987, and July 
1989.  In March 1990, the veteran sought to reopen the claim.  
At that time, he submitted a medical statement dated on 
February 22, 1990, in which a physician wrote that the 
veteran's history, examination, and laboratory work up 
demonstrated unequivocally that he had multiple sclerosis 
with symptoms most likely beginning in 1952.  In May 1990 the 
Department of Veterans Affairs (VA) Regional Office (RO) 
continued the denial.  In June 1990 the veteran filed notice 
of disagreement and perfected an appeal therefrom.  
Correspondence received from the veteran and his 
representative at that time does not suggest that the veteran 
was unemployable.  

In March 1991, the Board confirmed the denial.  The veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court).  By a March 1992 order, the 
Court vacated the Board's March 1991 decision.  On 
readjudication in July 1992, the Board denied the veteran's 
claim, determining that new and material evidence had not 
been submitted to reopen the claim of service connection for 
multiple sclerosis.  The veteran again appealed to the Court.  
In a November 1993 memorandum decision, the Court declared 
that new and material evidence had been submitted to reopen 
the claim, thereby vacating the Board's 1992 decision and 
remanding the matter for readjudication.

In April 1994, the Board addressed the claim de novo and 
remanded the matter for additional development.  Subsequent 
to the remand, the attorney submitted several letters dated 
throughout 1995 and 1996.  In a May 1996 letter the attorney 
wrote the veteran had multiple sclerosis, was enfeebled, and 
did not have much of a life expectancy.  Medical statements 
dated in July and August 1995 from A.E.A., M.D., indicating 
that the veteran's disease had its onset in the 1950s, as 
well as clinical records dated from 1980 to 1995, were also 
received.  Not one of the medical statements or reports 
indicates that the veteran was unemployable.  On VA 
examination in October 1995 and hospital discharge in 
November 1995, the veteran indicated that he was self-
employed as a barber, although the hospital discharge summary 
reports shows a disability status of temporary total 
disability until re-evaluation.

In February 1997 the RO granted service connection for 
multiple sclerosis, rated at 30 percent effective February 
22, 1990.  A May 1997 VA examination report reflects that the 
veteran was a part-time, self-employed barber.  In August 
1997, the RO received disagreement with the assigned rating 
percentage.  It is noted that by a November 1997 decision, 
the Board determined that entitlement to attorney fees for 
the grant of service connection for multiple sclerosis, rated 
at 30 percent had been established.  By a February 1998 
rating action, the RO, inter alia, assigned a 40 percent 
rating for the veteran's residuals of multiple sclerosis, 
resulting in decreased field of vision.  A July 1998 Report 
of Contact shows that the attorney had received his fee 
associated with the increased rating from 30 to 40 percent.  

In November 1998, the veteran filed an application for 
individual unemployability.  In September 1999, the 40 
percent evaluation for decreased visual fields due to 
multiple sclerosis was increased to 70 percent, effective 
March 3, 1999, and entitlement to individual unemployability 
was granted, effective February 22, 1990.

In February 2000, the RO informed the veteran of the 
September 1999 determinations.  The RO also stated that the 
record contained an attorney fee agreement which provides for 
payment of attorney fees by the VA directly for past-due 
benefits.  The maximum amount of past due benefits resulting 
from this award was computed as $99,878.00 and twenty percent 
of that amount is $19,975.00.  The letter advised that the 
maximum attorney fee payable from past-due benefits may not 
exceed 20 percent of past-due benefits and that the case had 
been transferred to the Board for a determination.  When a 
decision had been rendered, VA would pay the amount of fees 
authorized.

Regarding the attorney-client relationship, the record shows 
that the attorney and veteran initially signed a fee 
agreement in December 1991.  Notice was received in March 
1992.  The fee agreement provides that attorney shall receive 
no payment unless he is successful in assisting the client in 
recovering.  Then his fee will be twenty percent of the net 
recovery of accrued benefits.  The fee agreement also 
provides that client agrees that in the event the attorney's 
efforts are successful, then the VA is requested to deduct 
attorney's 20 percent of retroactive payments from clients 
award, and pay him directly.

In September 1999, the attorney and veteran modified the fee 
agreement, providing that attorney's fee for employment shall 
be 20 percent of whatever accrual or retroactive benefits are 
received by the veteran as entirely or partially due to 
attorney's assistance and representation.  Payment of fees 
shall be made directly to attorney by VA out of any past-due 
benefits awarded, from which this fee shall be deducted.  
Client authorized VA to pay this fee in this manner.  

Criteria

Applicable law and regulation provide that attorneys-at-law 
may charge claimants for their services only if (1) a final 
decision has been promulgated by the Board with respect to 
the issue, or issues, involved; (2) the notice of 
disagreement which preceded the Board decision with respect 
to the issue, or issues, involved was received by the RO on 
or after November 18, 1988; and (3) the attorney-at-law was 
retained not later than one year following the date that the 
decision by the Board with respect to the issue, or issues, 
involved.  38 U.S.C.A. § 5904(c); 38 C.F.R. § 20.609(c).

The agreement for the payment of fees for services of 
attorneys-at-law must be in writing and signed by the veteran 
and attorney.  The agreement also must include the names of 
the veteran and attorney, the applicable VA file number, and 
the specific terms under which the amount to be paid for the 
services will be determined.  A copy of the agreement must be 
filed with the Board within 30 days of its execution.  
38 C.F.R. § 20.609(g).

Although the attorney may charge the veteran for legal 
services provided and the record shows that the parties have 
entered into a valid fee agreement, VA law also provides that 
the fees permitted for services of an attorney must be 
"reasonable."  38 C.F.R. § 20.609(e).  Fees which total no 
more than 20 percent of any past-due benefits awarded will be 
presumed reasonable.  38 C.F.R. § 20.609(f).  The veteran and 
attorney must be apprised of this regulation and provided 
with the opportunity to submit additional evidence and 
argument.  38 C.F.R. § 20.609(i).

Subject to the above-discussed applicable criteria, the 
veteran and attorney may enter into a fee agreement providing 
that payment for the services of the attorney will be made 
directly to the attorney by VA out of any past-due benefits 
awarded as a result of a successful appeal to the Board or an 
appellate court or as a result of a reopened claim before VA 
following a prior denial of such benefits by the Board or an 
appellate court only if the following criteria are met: 
(1) the total fee payable (excluding expenses) does not 
exceed 20 percent of the total amount of the past-due 
benefits awarded; (2) the amount of the fee is contingent on 
whether or not the claim is resolved in a manner favorable to 
the claimant, i.e., if all or any part of the relief sought 
is granted; and (3) the award of past-due benefits results in 
a cash payment to a claimant from which the fee may be 
deducted.  38 U.S.C.A. § 5904(d); 38 C.F.R. § 20.609(h)(1).

"Past-due benefits" means a nonrecurring payment resulting 
from a benefit, or benefits, granted on appeal or awarded on 
the basis of a claim reopened after a denial by the Board or 
the lump sum payment which represents the total amount of 
recurring cash payments which accrued between the effective 
date of the award, as determined by applicable laws and 
regulations, and the date of the grant of the benefit by the 
agency of original jurisdiction, the Board, or an appellate 
court.  Id.

Finally, 38 C.F.R. § 20.609(h)(4) provides that the attorney-
at-law must notify the agency of original jurisdiction within 
30 days of the date of execution of the agreement of the 
existence of a fee agreement providing for the direct payment 
of fees out of any benefits subsequently determined to be 
past due and provide that agency with a copy of the fee 
agreement.

Analysis

Individual unemployability

While the attorney in this matter was instrumental with 
helping the veteran obtain a total rating based on individual 
unemployability, he is nonetheless precluded by law from 
charging a fee for his services.  A final Board decision with 
respect to that matter has not been rendered and the 
attorney's representation before the Court did not create 
entitlement on the basis of the claim underlying the Court's 
decision.  See 38 U.S.C.A. § 5904(c)(1); In the Matter of the 
Fee Agreement of Mason, 13 Vet. App. 79, 85 (1999); In the 
Matter of the Fee Agreement of Kenneth M. Carpenter, No.97-
676 (U.S. Vet. App. March 13, 2000); Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997); In the Matter of the Fee 
Agreement of Leventhal, 9 Vet. App. 387 (1996); 38 C.F.R. § 
20.609(c)(1).

Concerning representation before the VA and Board, the 
evidence shows that a final Board decision has not been 
rendered.  Thus, eligibility for payment of attorney fees is 
not warranted.  Indeed in November 1993 the Court determined 
that new and material evidence had been submitted to reopen 
the claim of entitlement to service connection for multiple 
sclerosis and, pursuant to the Court's remand, in 1994 the 
Board remanded the matter to obtain additional development.  
As a result of additional development received, in 1997 the 
RO granted service connection for multiple sclerosis, which 
ultimately lead to the grant of entitlement to a total rating 
based on individual unemployability.  Nevertheless, a claim 
for individual unemployability is an issue that arises after 
service connection is in effect.  As such, it is separate and 
distinct from the granting of service connection.  See 38 
U.S.C.A. § 5904(c)(1); In the Matter of the Fee Agreement of 
Kenneth M. Carpenter, No.97-676 (U.S. Vet. App. March 13, 
2000); Barrera v. Gober, 122 F.3d 1030, 1032 (Fed. Cir. 
1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); In 
the Matter of the Fee Agreement of Leventhal, 9 Vet. App. 387 
(1996); 38 C.F.R. § 20.609(c)(1).  Since there has never been 
a final Board decision with respect to the individual 
unemployability issue, the attorney cannot charge a fee for 
representing the veteran before VA and the Board.  Id.  

Regarding the attorney's representation before the Court, the 
evidence also fails to show that eligibility for payment of 
attorney fees is warranted.  Because the issue of eligibility 
for a total rating based on individual unemployability does 
not become relevant until after service connection is 
granted, the issue, if previously raised, is inchoate and 
would remain as an underlying issue until a final decision on 
the question of service connection is promulgated.  In the 
Matter of the Fee Agreement of Mason, 13 Vet. App. at 87; 
38 C.F.R. § 20.609(h)(1).  Accordingly, eligibility for 
direct payment of attorney fees would depend on whether the 
underlying claim on appeal to the Court included the matter.  
Id.  If the eligibility for a total rating was reasonably 
raised by the evidence of record as part of the underlying 
claim for compensation before VA, then the total rating is 
part of the "initial rating" and, pursuant to 
38 C.F.R. § 20.609(h)(3)(i), the attorney would be entitled 
to direct payment by VA.

At the outset, the Board initially notes that the fee 
agreement between the veteran and attorney, which was 
initially executed in December 1991 and modified in September 
1999, meets the requisite criteria of 38 U.S.C.A. 
§ 5904(d)(1), (2) and 38 C.F.R. § 20.609(h).  However, the 
evidence fails to show that a claim for individual 
unemployability was reasonably raised based on submissions of 
the veteran, attorney, or evidence of record.  In the Matter 
of the Fee Agreement of Mason, 13 Vet. App. at 87; see also 
Norris v. West, 12 Vet. App. 413, 420-421 (1999).  Thus, the 
claim for a total rating based on individual unemployability 
was not granted on the basis of the claim underlying the 
Court's decision in November 1993.  Id.  As shown above, 
neither the statements submitted by the veteran or attorney 
nor any of the clinical data or medical statements received 
indicate that the veteran was unemployable or wanted to 
pursue a total rating claim based on individual 
unemployability.  Prior to receipt of the veteran's November 
1998 application for benefits, submissions by the veteran and 
attorney merely expressed disagreement with the denial of 
service connection and dismay with the procedural development 
undertaken in the claim.  Additionally, VA examinations and 
hospital reports, including the 1995 discharge summary 
report, show that the veteran remained self-employed as a 
barber in spite of his difficulties with multiple sclerosis.  
Because there is no evidence indicating that the veteran was 
unemployable prior to 1998 or showing that he wanted to 
pursue a claim for individual unemployability, the Board 
finds that the claim underlying the appeal to the Court did 
not include the inchoate issue of entitlement to a total 
rating based on individual unemployability.  Accordingly, 
eligibility to payment of attorney fees in this regard is 
denied.  In the Matter of the Fee Agreement of Mason, 13 Vet. 
App. 79.

Decreased visual field

As indicated above, the evidence shows that eligibility for 
attorney fees associated with the grant of service connection 
for multiple sclerosis, rated at 30 percent, effective 
February 22, 1990, and the increased rating from 30 to 40 
percent, effective February 22, 1990, has already been 
established and attorney fees resulting from the foregoing 
have already been paid.  Thus, the only matter before the 
Board is whether eligibility to attorney fees resulting from 
the grant of an increased rating of 40 to 70 percent, 
effective March 3, 1999, for multiple sclerosis, decreased 
field of vision, is warranted.  

With respect to the foregoing, the Board finds that the 
requisite criteria for payment of attorney fees have not been 
met.  A final Board decision addressing the issue of 
entitlement to an increased rating in excess of 40 percent 
has not been rendered.  38 U.S.C.A. § 5904(c)(1); 38 C.F.R. 
§ 20.609(c)(1).  Although the evidence shows that in 1997 the 
RO increased the 40 percent evaluation to 70 percent 
effective March 3, 1999, after the veteran filed notice of 
disagreement in August 1997, because the claim for an 
increased rating is separate and distinct from the service 
connection claim and a final Board decision has not been 
promulgated on the increased rating matter, eligibility for 
attorney fees is precluded as a matter of law.  Id.; Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); In the Matter of 
the Fee Agreement of Leventhal, supra; In the Matter of the 
Fee Agreement of Smith, 4 Vet. App. 487, 490 (1993) (holding 
while an attorney is not precluded from performing services 
prior to the issuance of a first final Board decision, the 
attorney is precluded from charging a fee for such services); 
see also In the Matter of the Fee Agreement of Stanley, 10 
Vet. App. 104 (1997) (holding that 38 C.F.R. § 20.609(c)(1) 
is consistent with the language and legislative history of 
section 5904).  In light of the foregoing, eligibility to 
payment of attorney fees resulting from the grant of an 
increased rating from 40 to 70 percent for multiple 
sclerosis, decreased field of vision has not been 
established.  

Additionally, even when assuming, that the grant of the 
increased rating to 70 percent resulted from the veteran's 
disagreement with the initial rating action dated in February 
1997, see Fenderson v. West, 12 Vet. App. 119 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); AB v. Brown, 
6 Vet. App. 35 (1993), eligibility to payment of attorney 
fees still is not warranted.  The Board acknowledges that 
Section 20.609(h)(3)(i) provides that if an increased rating 
is granted based on an appeal of the initial disability 
rating, and the attorney represented the claimant, the 
attorney is entitled to a supplemental payment from the award 
to the extent that the increased amount of disability is 
found to have existed between the initial effective date of 
the award and the date of the rating action implementing the 
appellate decision granting the increase.  But, even when 
applying the aforementioned regulation, eligibility for 
payment of benefits is prohibited.  As noted above, service 
connection for multiple sclerosis was initially assigned an 
effective date of February 22, 1990, which was effectuated by 
a February 26, 1997, rating action.  Because the effective 
date of March 3, 1999, assigned for the increased rating to 
70 percent is not between the initial effective date of the 
award and the date of the rating action implementing the 
increase, eligibility for payment of attorney fees in this 
regard is not established.  See generally In the Matter of 
Fee Agreement of Mason, 13 Vet. App. 79 (1999) (The Court 
granted entitlement to attorney fees based upon the final 
initial disability rating granted in veteran's case, wherein 
effective date assigned was date of the veteran's original 
application claim and therefore met the criteria of Section 
20.609(h)(3)(i)).  

For the reasoning set forth above, eligibility for payment of 
attorney's fees resulting from the grant of a total rating 
based on individual unemployability and an increased rating 
from 40 to 70 percent for multiple sclerosis, deceased field 
of vision, has not been established and no additional 
consideration is warranted.  38 U.S.C.A. § 5904(c); 38 C.F.R. 
§ 20.609(c).


ORDER

For the grant of a total rating based on individual 
unemployability and an increased rating from 40 to 70 percent 
for multiple sclerosis, deceased field of vision, eligibility 
for payment of attorney fees from past-due benefits is 
denied.  None of the veteran's past-due benefits resulting 
from the grant benefits by the September 21, 1999, rating 
decision should be paid to the attorney.



		
	V. L. Jordan
Member, Board of Veterans' Appeals

 


